Title: Questions and Answers Regarding a Proposed Expedition Against the Six Nations, March–April 1779
From: Cox, John Jr.,Hand, Edward,Patterson, William,Stewart, Charles,Washington, George
To: 


[March–April 1779]
To obtain useful and necessary knowledge for the purpose of carrying on an Expedition against the Indians of the Six Nations the following questions have been propounded & answered.

  
    Questions
    Answers
  
  
     
    Through Genl HandBy Cols. Coxe & PattersonBy Colo. Chs Stewart
  


1st Which branch of the East branch of Susquehannah is it that leads in to, or near the Settlements of the Six Nations, & is made use of by them when they come to War on the Northern Frontiers of Pensylvania & the Jerseys—and the Western Frontiers of New York?
[Hand] 1st The Teoga or Cayug⟨a⟩ Branch.
[Cox and Patterson] 1st The Cayuga, Owegy, & Shenango branches lead into the principal Indian Settlements on the Waters of the No. East branch of Susquehannah.
[Stewart] 1st The Indians last War, & the Enemy this, have come from Niagara through the Seneca Country; on the waters of the Cayuga branch they have considerable Settlement, and I have heard they have at present a strong party quartered in the Forks of the Cayuga and East Branch.
2d What distance is it from the mouth of this branch to the Settlements & what tribes inhabit them?
[Hand] 2d To Chemung 12 Mile⟨s.⟩ Chemung is inhabited by different tribes & Tories (from Chemung to Conosedaga is three days journey, from Conosedaga there are scattered Settlements for near 30 Miles on the road to Niagara, dont know what Tribes—From Chemung up the Creek to a ridge wc⟨h⟩ divides its Waters from t⟨hose⟩ of Chenossie 4 days Journey⟨)⟩ 12 Miles over the ridge to Chenossie a capitol Senec⟨a⟩ town, no Settlement between this & Niagara on the direct road.
N.B. That part of the answr included in the Parenthesis I have had from Deserters from the Enemy.
[Cox and Patterson] 2d The distance from the Mouth of Cayuga to Chamung (the first town on that Water is abt 18 M.—Inhabited by Munseys at the Mouth of Owegy & abt a Mile up the Ck there are 2 small Indn Settlemts. inhabited by Cayugas—A little above the Mouth of Shenango a very considerable Settlemt of Oneidas, Tuscarora’s, Cayugas & Nantikokes—A Small distance below the Mouth on the oppos[it]e side of the br[anc]h is a settlemt of abt 30 Warriors—There are some Indian Settlemts. on the Main branch above Chenango as far up as Onenqauge which is abt 40 Miles above Owegy.
[Stewart] 2d Cannot answer as to the distance with ce⟨r⟩tainty, the Indians who inhabit are Delawares, Munseys, Nantekokes, Tuscaroras & Oneidas with some Shawenese.
3d What kind of Navigation is it? how far does it extend? and what sort of Vessels are best suited to it?
[Hand] 3d Cayuga is navigable to Chemung for Boats, & for Canoes 10 Miles higher—It is said the Indians come down the middle branch with loaded Canoes nearly from the ridge wch divides that water from the Chenossie.
[Cox and Patterson] 3d Batteaux of 2 or 3 Tons can go from Estherton to Chenango at any time from the breaking up of the Susquehannah to the first of June.
N.B. the Boats for this Navigation ought to be longer than those made use of on the Mohawk River.
[Stewart] 3d Casy—at Nascopeck 30 Miles from Sunbury & Wyoming a rapid—at Wyoming a considerable Fall—near Wyalusing another—these are all I remember—Batteaux and Whale boats have been used all this distance & from the head of the East branch at the Lakes.

4th Will the Country admit the transportation of Artillery by land or by Water? At what season is the Water in its best state for Batteauing? And how soon in the Spring will the Grass afford sufficient support for the Pack horses and Cattle designed for Provisions?
[Hand] 4th Artillery may be transported from the Mouth of Teoga to the first Seneca Castle which is on the Conosedaga lake distant abt 70 Miles—The Country open & level—To the Mouth of Cayuga. it must go by Water up the Susquehannah—The Water is in the best state for Batteauing from the 1st of April to the last of May. generally by the first of May. grass will support horses: & Cattle, & there are large Fields of English grass between Wyoming & the Indian Country within a few Miles of each other.
[Cox and Patterson] 4th Artillery must be conveyed by Water up the Susquehanna to Teoga—& may go up to the head of that River in the same manner. The Water best from the 1st of March to the middle of May. There will be great plenty of grass by the 1st of May.
[Stewart] 4th By Water must be the most certain method of transportg Artillery & heavy Stores, but I fancy if occasion should require small pieces may be carried by Land—From April untill June the Water is highest—The great Indian Fields along the River afford plenty of grass at all times after the Snow is gone.
5th Where would be a proper place, or proper places for establishing Magazines for an Expedition of this kind?
[Hand] 5th The grand Mags. of Flour &ca shd be at Augusta till a Post is established at Teoga. At the Mouth of Mohocamae is a good place for the convenience of driving Cattle.
[Cox and Patterson] 5th The most proper places for establishing Magazines are Augusta, Wioming, Wialusing, & Teoga.
[Stewart] 5th At Sunbury (i.e. Augusta) for Lancaster, Berks, & Cumberland Counties—& Wioming for Supplies going from Easton & the Jerseys.
6th How far is the Susquehannah Navigable above the great fork at Fort Augusta for Batteaux or Canoes? And what is the distance from Fort Augusta to the Mouth of the branch leading into the Indian Country as above mentioned?
[Hand] 6th The Susquehannah is navigable for Boats of 8 or 10 Tons from Fort Augusta to lake Otsego which is only 16 or 18 Miles from Cennojoharie on the Mohawk River. From Fort Augusta to Teoga is about 160 Miles.
[Cox and Patterson] 6th The No. Et branch of Susquehannah is navigable for Boats of 2 or 3 Tons to Chenango—& from thence to Ononquage for Batteaux of nearly the same size—From Augusta to Chenango is about 195 Miles.
[Stewart] 6th Except the Falls mentioned in the 3d ansr the East branch is navigable from Fort Augusta to lake Otsego for Batteaux & Canoes. From Fort Augusta to Wioming is abt 60 Miles—From Wioming to Wyalusing abt the same distance—from thence to Teoga abt 40. in all 160 M.
7th Do the Inhabitants make use of this Navigation? and are there many Vessels, and Batteaumen on the River?
[Hand] 7th This Navigation has been much used, but few Boats or Batteaumen on the River above Fort Augusta.
[Cox and Patterson] 7th The Inhabitants have made use of this Navigation with Canoes for many years, & with Boats from 6 to 8 Tons for 8 or 10 yrs past—There are 10 or 12 Boats now in use—Batteaumen rath[e]r scarce.
[Stewart] 7th There were sev[era]l Boats & Batteaux called Durham Boats employed when I was last on the River—but when I went to Susquehannah in 1768 we followed a path (from Delaware) & used Pack horses—since that a road has been opened by New England which has been made use of by Carts.
8th How far above Easton is the Delaware navigable for the above kind of Vessels?
[Hand] 8th To the Mouth of Mohocamac for Batteaux and to Cookhouse On the Mohawk branch for Canoes—that is 66 Miles for Batteaux and 148 for Canoes, probably higher: though not used.
[Cox and Patterson] 8th The Navigation from Easton up the river tho bad in some places between the upper Minisink & Cuscheton Falls is nevertheless sufficient for Boats from one to 2 tons—& from Cuscheton Falls to Cook-house very good, which brings you to the old Indian path leading to Ononquage & distant therefrom abt 12 Miles.
[Stewart] 8th Delaware except one Fall near Hoops’s Mill [Bucks County, Pa.], is navigable when the River is high as far up as the place called the Cook-house about 13 Miles from Ononquage.
9th How far is it from Easton to the Mouth of Mohocamac by Water & by Land?
[Hand] 9th Cannot ascertain the distance by Water but Boats loaded with 20 or 30 Barrls are worked up in 6 days—distance by land is 66 Miles.
[Cox and Patterson] 9th It is by land 70 M: and about 75 by water.

[Stewart] 9th I suppose 75 Miles & the distance by water or to follow the road nearly equal.
10th What kind of a rd is it? and what kind of a Navigation for the above Vessels?
[Hand] 10th The road is in genl good—The stream is very rapid in many places particularly at what is called the foul rift near Easton.
[Cox and Patterson] 10th The road is good—the Navigation very safe & well known.
[Stewart] 10th The road is pretty good, the navigation after you pass the Falls at Hoops[’]s Mills is rather rapid to the Mountain—thence pretty gentle to the Mouth of Mohocomac.
11th How far is it from Mohocomac to the Popaxtunk [Pepacton] branch—by land & by Water?
[Hand] 11th About 70 Miles—nearly the same by L[an]d & Water to the mouth of Popaxtunk.
[Cox and Patterson] 11th The distance is about 65 Miles both by Land & water.
[Stewart] 11th I believe near 60 Miles & rough Country near the river side—& the road bad.
12th What kind of a road—& what kind of Navigation between the two places?
[Hand] 12th The road in many places rough & cut by Creeks difficult to pass when the waters are up--the currt very strict for 23 Miles—not so rapid from thence to Cuschecton (16 Miles) where there is a fall—above that the stream is gentle & easily navigated w[ith] Canoes wch only are used above the Mouth of Mohocamac.
[Cox and Patterson] 12th The Road on the w[es]t side by Scholy [Shohola] good for Pack horses to the Mouth of Masthope—from thence crossing the River frequently continues good to within 30 Miles of Cookhouse—from thence rather difficult even for Pack horses.
[Stewart] 12th The road is bad, but I believe the Navigation is good.
13th What is the distance across from Popaxtunk (or higher up the Mohawk branch) to the Susquehannah at Ononquage or that settlement? and what kind of a road & Country is it to pass?
[Hand] 13th From Cook-house on the Mohawk branch (12 Miles above the mouth of Popaxtunk) it is 12 Miles to Ononquage by a foot path across a Country that will admit of a pretty good Wag[o]n Rd.

[Cox and Patterson] 13th From the Mohawk branch of Delaware at a noted place called Cook-house to Ononquage is 12 Miles & a good pack horse road all the way—but the Country generally between the Mohawk branch of Delaware & the East branch of Susqh is rough & woody aboundg with small Beach.
[Stewart] 13th The distance is abt thirteen Miles from the place called Cook-house to Ononquage—the Country is hilly between the 2 Rivers—I believe Cook house is about 12 Miles above the forks of the Popaxtunk and Mohawk branches and on the latter.
14th How far is the Ononquage Settlement above or below the branch wch leads into, or towards the Country of the Six Nations?
[Hand] 14th Sixty Miles above it by Land—by Water a greater distance.
[Cox and Patterson] 14th From Cook-house on Delaware to Ononquage is nearly North.
Note, this question must have been misunderstood.
[Stewart] 14th I have forgot this distance but can tell with certainty when I see my field Notes—I suppose between 70 or 80 Miles.
15th How far is it from New Windsor to the Mouth of Mohocomac, or the nearest part of the Delaware rivr? By what name is that nearest place distinguished? And how far above or below the Mouth of the said branch is it? and what kind of a road across?
[Hand] 15th Forty Miles measured—12 Miles very bad—the remainder very good—the Mouth of Mohocomac also called Nevesink, & the York line is the nearest part of Delaware to New-Windsor.
[Cox and Patterson] 15th Colo. Hooper [Robert Lettis Hooper, Jr.] supposes it to be about 100 Miles to Mohocamac—the road pretty good for Waggons the best part of the way—there is a good pack-horse road from Hudsons Rivr below Eusopus to Cuscheton [Cochecton] on Delaware.
[Stewart] 15th I am not acquainted with the Geography of this Country—I believe there is a road opened from Cuscheton to the No. River but I think the road from Mohocamac is much the best.
16th How far is it from Kingston to the Mouth of Papaxtunk [Pepacton] or the nearest part of Delaware above or below it? & what kind of a road and Country to pass through? from the one place to the other?
[Hand] 16th The Mouth of Mohocomac is as near Kingston as any other part of Delaware—the distance abt 60 Miles, the road good, & the Country well Inhabited to Lurinkill which is abt half way—but to go to the Mouth of Popaxtunk by the way of Pakitaching [Pakataghkon] on the same branch, cuts off 25 or 30 Miles. from Kingston to Pakitaking is abt 60 Miles by a tolerable good Waggon Road—thence to the Mouth the Navign is good.
[Cox and Patterson] 16th There is a path from Kingston to a settlement on the Popaxtunk branch of Delaware—No Waggon road—the distance not known.
[Stewart] 16th I cannot answer this with any degree of certainty.
17th How far is it from Easton to Wioming? What sort of a road & Country between?
[Hand] 17th About 70 Miles the road very bad, passable for Pack horses only, the Country broken by Mountains & Swamps.
[Cox and Patterson] 17th About 67 Miles Road from Easton to penna gap good—from thence bad—Country flat—nothing more than a foot path for Pack horses.
18th How is the Country above Easton on the Delaware, and Fort Augusta on Susquehanna inhabited? How far up on each river do the present inhabitants extend? And what resources in the Articles of Provisions & forage can they furnish?
[Hand] 18th The Country on Delaware is thickly inhabited as high as Mohocomac—from thence almost deserted. at the Mouth of Popaxtunk 4 or 5 Settlemts—The Susquehannah has some scattering settlers betwn Fort Augusta & Fort Jenkins (35 Miles)—above this deserted except the Inhabitants collected at Wyoming. Very little forage to be had.
[Cox and Patterson] 18th The Delaware well inhabited to Mohocamac—& from thence upwards depolulated by the Savages—Plenty of grass from Cuscheton Falls to Cook-house—From Fort Augusta for abt 20 Miles thinly inhabited—no provisions or short feed—Grass in plenty from the 1st May.
19th How far is it from Fort Augusta or any other place above or below, to the Alligany river at or above the Kittaning? What kind of a Country is it to pass through—has it ever been much used? If it has, whether by land or Water? and the distance each way & the length of the Portages?
[Hand] 19th Cannot give any satisfactory answer to this question—if my recollection be good I think it is abt 40 Miles from the Water of the West B[ranc]h of Susquehannah (Navigable for Canoes) to Kittaning, I believe it has never been much used—the country near Alligany river must be hilly—Captns James & Wm Wilson of the 1st Pen. Regt can probably give a more satisfactory acct—one or both of them have been across—Mr Jno. Hart of Lancaster is well aqu[ainte]d with that rout.
[Cox and Patterson] 19th The nearest way from Fort Augusta to the Alligany is up the West bra[nc]h of Susquehannah by Water to the great Island & from thence across to the Kittaning about 120 Miles—but the best way from Susquehannah to the Alligany is up the Juniata to the Canoe place & from thence across by land to the Kittaning which is about 65 Miles and a good road for Pack horses all the way.
Extracts of Letters—& information from Sundry persons respecting the Indian settlements upon the Waters of Susquehannah—Lake Ontario—& Alligany with the distances of places. & practicable routs by Land and Water.
Colo. Zebn Butlar comg at Wioming
“The distance from this place to Chemung” about 15 Miles above Teoga “is about 100 Miles, the Road impossible to pass any other way than by pack horses or Boats.”
Captn Stoddart of Heartleys Regt
Is in sentiment with Colo. Butlar respecting the distance, & means of Transportation from Wioming to Chemung.
He is of opinion (but Genl Hand differs from him in it) that in a few days the Indians can Assemble at Chemung four or 500 Indians besides Tories. Chemung he says is a powerful Indian Town and there are several other Towns of inferior strenth within 30, 40, & 50 Miles of it.
Colo. Hartley
Makes the above distances about the same—& speaks of the Country to CheMung as hilly swampy & difficult—and of Chemung as a place of general resort for Indians & Tories. From New Windsor to Wioming he calls 120 Miles.
The following Map of the Cayuga, or Teoga branch of the Susquehannah, is laid down by guess from an acct in Br. Genl Hands Letter of the 31st March 1779—as given to him by an old Gentn of Northampton County in Pensa who formerly lived at Chemung—but had not been in that Country for 23 Years.


From
Teoga
Miles


  to
Chemnung
 15



Goughpechan
 15



Sinsing
 25



little Poosica
  8



Great Poosica
 27


  In all to gt Poosica
 90



Seneca Town Lake
 30




120







From grt Poosica to a huntg Cabbin on Alligeny
3 days


   thence to Kittaning
3 Do


From gt Poosica to the Waters of Alligany
12 Miles


   thence along do to French Creek +
30 [Miles]


+ This must be a mistake—the distance to F. Ck. must be greatr
The Country from Teoga is in genl level up to gt Poosica—also across to Alligany.
John Jenkins—a Volunteer in Captn Spauldings Company—gives
the following Acct.
        That in December 1777 he was taken Prisoner at Wyalusing and carried first to Chemung an Indian Town on the Cayuga bra. of the Susquehannah—12 Miles from Teoga at the Mouth of the said branch. The Country tolerably level—dry—& open between the two places.
Chemung is a large Town inhabited by Indians of different tribes, & a good deal resorted to by Tories: he can form no just estimate of the number of Inhabitants at this place but conceives there may be abt 40 or 50 Houses some of which are near 30 feet in length.
From hence to the next Town (on Cayuga) called new town, is ten Miles, through much the same kind of Country & Woods as that last mentioned. This town contains 25 Houses.
From hence to French Catherina’s town is about 20 Miles through level dry & open woods—after Marching 5 Miles left the Cayuga branch to the Westward. Catharina’s Town lyes on the Waters of the Conasedaga lake and abt 3 miles So. of it—this lake is said to be abt 40 Miles in length and more than one in width—Catharina’s Town contains abt 30 Houses—inhabited by Senecas.
Thence along the East side of the Conasedaga lake (keeping within sight of it) to a Town called Kindor 25 Miles from French Catherina’s—abt 15 Houses in this place. Country level & dry—woods something closer.
From Kindor to the Conasedaga Castle (at the No. end of the lake of that name) is abt 25 Miles along the side thereof—about 70 or 80 Houses & a block house of hewed logs at this place inhabited by Senecas.
From Conasedaga to the next Seneca Town is abt 25 Miles 7 or 8 of which is wet—the whole level—about 40 Houses.
From hence to the Indian Towns on What he calls the Chenessie River, but distinguished in [Lewis] Evans Map by the name of Kaskuxie or L. Seneca River, is abt 40 Miles, through a level open Country. In this distance several smaller Towns consisting upon an average of abt 8 or 10 houses are passed. There are several pretty large towns on this River—both sides of it—the Water of which is too deep to ford and about 18 or 20 Rods over.
From these Towns to Niagara is abt 100 Miles, through a very level & wet Country covered with beach, hemlock, & Maple—A passage at all Seasons through which would be very difficult with carriages.
He arrived at Niagara in Decr, & left it the 25th of April, during which time he was held in close confinement. but affirms nevertheless, that next the lake & River, the Fort is inclosed with no more than a single row of Pallisado’s—The River he says is abt 3 qrs of a mile wide—the West side (abt 40 rod from the Water) is higher than the Fort. three Armed Vessels upon Lake Ontario; one of 18, one of 16, & one of 8 Guns wch generally lye in the River abt 80 rod above the Fort. At the time he was at Niagara the garrison was commanded by a Lt Colo. [Mason] Bolton of the 8th Regiment & consisted of abt 200 Regulars & 60 or 70 Tories. A few Indn constantly coming & going.
After his Exchange & leaving Niagara on the 25th of April he returned by the same rout he went till he came to the Conasedaga Lake & Town. Thence to Fort Schuyler by the way of Onondaga, Oneida &ca as follow.
1st To a Seneca Town abt 12 Miles distant from Conasedaga through a dry & level Country abt 15 or 20 houses in it.
Thence 30 Miles through a dry & level Country, but pretty thick timbered to a lake (supposed to be one of the Cayuga lakes) about half a mile wide—on both sides of which are a few Indians houses.
From hence by the head of another lake (Cayuga) abt 35 Miles to the Onondaga Castle; ten miles of which next the Castle very mountainous; impassable for Carriages. This is a scattering town but must contain at least 100 Houses lying at the head of a small lake.
From hence to the next town is abt 20 miles—the Country pretty open and good—about 20 Houses in it.
From hence to the Oneida Castle is ten Miles only; Country open & good, but timber thick.
And from hence to Fort Schuyler the distance is 16 Miles.
The Rout from Chemung to Conasedoga & from thence to Niagara by the way of Chenessie—and from Conasedaga to Fort Schuyler by the way of Onondaga, is only by Indian Roads, their being no other Road. nor is there any Waters except the Chenessie that can impede the March of Troops in the distance above described except the passage over the lake (called here the Cayuga lake). For French Catherinas Town there is a nearer way to Chenessie, on the west side of the Onondaga lake—but he thinks there are no Indian setlements on that side.
The Cayuga Indians must, it is conceived lye between this Rout & the Susquehannah.
see Jenkins’s sketch of the Country.
John Lord—now in Sussex Goal—his Account of the way to Niagara
&ca.
From Chemung he went up the No. E. branch of Teoga (Cayuga) to a ridge 12 Miles over; & thence to a Town at the fork of Chenessie in 4 days thro a dry & tolerably level Country except the ridge which divides the Waters of Susquehanna from those of Chenessie.
From Chenessie to Niagara he travelled in 4 days more thro a very wet & swampy Country.
He says Teoga (Cayuga) is Navigable for Canoes to the ridge which divides it from Chennessie.
From Niagara he came along the lake Ontario 80 Miles to the Mouth of a Creek called Serudegot (the same probably which [Lewis] Evans in his Map calls Niederundaguat)—Thence 10 or 12 M. up the Creek in a Batteau, where he landed & Marc[h]ed in two days (thro a small town) to Conasedaga—Thence in one day he Marched to the Cayuga lake where there is a large stragling settlemt; he crossed the lake in a boat—three miles over—Marched one day along the lake to near a large Town which is 4 Miles from the lake.
From the head of this lake he Marched to the Mouth of Owegy Creek (20 Miles above Chemung[)] in two days.
He says that the Country from Gerundiger Creek to the lake is level, and from the lake to Susquehannah more hilly.
Shawna [Shawnese] John—of the 6th Pensa Regt is well acquainted with all this Country—gives a good Acct of it—and if he is to be depended upon will be a good Guide, & a useful person. see his sketch of the Country.
Extracts from Lieutt McLallen’s Journal of his Scout to Oswegatchie from Fort Schuyler






Miles


Aprl
18th
Marched through open Woods & in a very level Country & crossed the Mohawk River twice
}
24



19th
Crossed several very high hills after which the Marching and Country much as yesterday
}
18



20th
Marched through a Pine Swamp to Scull River
}
4



21st
Went down the River which is about 40 yds wide—passed three carrying places—the 1st was about 100 Yards. the 2d abt one Mile and the 3d abt 150 Yds, here is great fall of 50 feet high
}
40



22d
Continued down the River which grew wider, and at the end of the distance of this days proceeding is near half a mile wide—the land on both sides of the Rivr is very high & the Country open
}
30




Crossed in a No. Et direction
}
12



23d
Marched to the head of Oswegachee River—crossed a fine ridge
}
6



24th
Embarked in Canoes & proceeded down the River passing five carrying places, & seeing scarce any thing but drowned land till we came to Oswagatchie lake
}
40




In the Evening passed the lake, in some places 4 or 5 Miles broad
}
30



25th
Left the River and proceeded on foot to the Garrison of Oswegatchee through a Country mostly level
}
12


Whole distance from Ft Schuyler

216



